Name: Council Regulation (EC) No 2059/2003 of 17 November 2003 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community
 Type: Regulation
 Subject Matter: farming systems;  economic geography
 Date Published: nan

 Avis juridique important|32003R2059Council Regulation (EC) No 2059/2003 of 17 November 2003 amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community Official Journal L 308 , 25/11/2003 P. 0001 - 0002Council Regulation (EC) No 2059/2003of 17 November 2003amending Regulation No 79/65/EEC setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular the third subparagraph of Article 37(2) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Having regard to the opinion of the European Economic and Social Committee(2),Following consultation of the Committee of the Regions,Whereas:(1) The data network set up by Council Regulation No 79/65/EEC(3) provides the Commission with objective and relevant information on the common agricultural policy.(2) For management reasons, the Commission should be authorised to amend the list of divisions of Member States set out in the Annex to Regulation No 79/65/EEC, at the request of a Member State.(3) The data network is a useful tool which enables the Community to develop this policy and it serves, as a consequence, the Member States as well as the Community. The costs of the computerised systems on which the network relies and of studies and development activities of other aspects of the network, should therefore be eligible for Community financing.(4) Regulation No 79/65/EEC should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation No 79/65/EEC is hereby amended as follows:1. in Chapter I, the following Article shall be added:"Article 2aAt the request of a Member State the list of divisions shall be amended in accordance with the procedure laid down in Article 19, provided that the request concerns the Member State's divisions.";2. Article 22(1) shall be replaced by the following:"1. Appropriations to be included in the general budget of the European Union, in the Commission section, shall cover:(a) those costs of the data network attributable to payment of fees to accountancy offices in consideration of their performance of the duties referred to in Articles 9 and 14;(b) all the costs of the computerised systems operated by the Commission for the reception, verification, processing and analysis of accountancy data supplied by the Member States.The costs referred to in point (b) include, where appropriate, the costs of disseminating the results of those operations and the costs of studies into, and development of, other aspects of the data network."Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2003.For the CouncilThe PresidentG. Alemanno(1) Opinion of 9 October 2003 (not yet published in the Official Journal).(2) Opinion of 29 October 2003 (not yet published in the Official Journal).(3) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Regulation (EC) No 1256/97 (OJ L 174, 2.7.1997, p. 7).